Citation Nr: 1134961	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-02 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than February 16, 2007 for the grant of service connection for chronic schizoaffective disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for chronic schizoaffective disorder and assigned an effective date of February 16, 2007.

A video conference hearing was held in July 2011 with the Veteran in Chicago, Illinois, before the undersigned, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).


FINDINGS OF FACT

1.  The Veteran did not appeal February 1982 and July 2005 rating decisions that denied service connection for a psychiatric disability.

2.  Following the issuance of the July 2005 rating decision, a formal or informal claim for service connection for an acquired psychiatric disability was not received prior to February 16, 2007.

3.  The Veteran filed to reopen his claim of entitlement to service connection for a nervous condition on February 16, 2007; service connection was granted in an August 2007 rating decision, which assigned an effective date of February 16, 2007.


CONCLUSIONS OF LAW

1.  The February 1982 and July 2005 rating decisions that denied service connection for psychiatric disabilities are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  The criteria for an effective date earlier than February 16, 2007, for the grant of service connection for chronic schizoaffective disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2009).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim, a letter dated in February 2007 was sent to the Veteran in accordance with the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

In this case, the claim for an earlier effective date is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(c), 19.29 (2009); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a statement of the case (SOC) or supplemental statement of the case (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  An SOC was sent to the claimant in November 2008 which addressed the effective date issue.

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the United States Court of Appeals for Veterans Claims (Court) found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case.)

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap, 21 Vet. App. at 118.

The Veteran's service treatment records, VA treatment records, private treatment records, lay statements, and hearing transcript have been associated with the claims file.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.

B.  Law and Analysis

The Veteran was previously denied service connection for a psychiatric disability in February 1982, and again in July 2005.  He was notified of the former decision on February 17, 1982 and of the latter decision on August 18, 2005.  He was awarded service connection in the August 2007 decision on appeal and assigned a 70 percent disability rating for chronic schizoaffective disorder, effective February 16, 2007, the date of his claim to reopen.  See August 2008 rating decision.  The Veteran contends that the effective date of his award of service connection should be February 5, 1981, the day after his discharge from service.  See July 2011 Statement.  He also stated that he had been diagnosed with schizoaffective disorder for many years, and that he was previously denied service connection in February 1982.  See July 2011 Hearing Transcript.

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).

The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Therefore, to the extent that the Veteran has asserted that he was diagnosed with schizoaffective disorder prior to February 16, 2007, an earlier effective date cannot be granted on that basis.

Moreover, previous determinations are final and binding in the absence of clear and unmistakable error (CUE).  A claim of CUE must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  Thus, in order to establish an earlier effective date on the basis of the previous denials, the Veteran would have to show that there was CUE in the February 1982 or July 2005 rating decisions.  However, the Veteran has not alleged CUE in this case and the Board finds no indication of CUE upon review of the record.  

The February 1982 and July 2005 rating decisions are final.  See 38 C.F.R. §§ 3.160(d), 20.1103.  With respect to service connection claims which are granted following the submission of new and material evidence, governing regulation provides that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q) (emphasis added).  Therefore, an earlier effective date consistent with the date of the Veteran's original service connection claim for a psychiatric disability is not warranted.

The Board has also considered whether the Veteran filed a claim for the benefits in question subsequent to the last final decision in July 2005 and prior to February 16, 2007.  A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identifies the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  Lalonde, 12 Vet. App. at 381; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.

However, the Board has reviewed all the communications in the file and finds that no document may be reasonably be interpreted to be a formal or informal claim for service connection for a psychiatric disorder prior to February 16, 2007.  See Lalonde, 12 Vet. App. at 381-82 (finding no evidence of informal claim); Servello, 3 Vet. App. 196, 199-200 (1992) (identifying submittal of informal claim).  Accordingly, based upon the undisputed facts in this case VA is precluded as a matter of law from granting an effective date earlier than February 16, 2007, for service connection for chronic schizoaffective disorder.


ORDER

An effective date earlier than February 16, 2007 for service connection for chronic schizoaffective disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


